Transatlantic Reins. Co. v AIU Ins. Co. (2015 NY Slip Op 02437)





Transatlantic Reins. Co. v AIU Ins. Co.


2015 NY Slip Op 02437


Decided on March 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2015

Tom, J.P., Renwick, DeGrasse, Manzanet-Daniels, Clark, JJ.


709 151885/13

[*1] Transatlantic Reinsurance Company, Plaintiff-Appellant,
vAIU Insurance Company, Defendant-Respondent, American International Group, Inc., Defendant.


Crowell & Moring LLP, New York (Cliff Elgarten of counsel), for appellant.
Simpson Thacher & Bartlett LLP, New York (Mary Kay Vyskocil of counsel), for respondent.

Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered March 7, 2014, which denied, without prejudice, plaintiff's motion to compel discovery from defendant, unanimously affirmed, with costs.
The motion court providently exercised its discretion by determining that, at this stage of the proceedings, plaintiff's discovery requests are overbroad and seek irrelevant information. We note that the court denied plaintiff's motion without prejudice. We see no need to substitute our own discretion in
this case (see Andon v 302-304 Mott St. Assoc. , 94 NY2d 740, 745 [2000]).
M-709 - Transatlantic Reinsurance Company v 
AIU Insurance Company 
Motion for stay or adjournment denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2015
CLERK